Allowable Subject Matter
Claims 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. The prior art presented with the Non-Final rejection dated October 18th, 2021 and the Final rejection dated April 15th, 2022 represent the closest prior art to the claimed invention. However, as outlined in the previous rejections these references do not teach the claims as a whole. By the amendment presented with the After Final Amendment dated June 10th, 2022 all claims are now in condition for allowance.
With respect to claim 3, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a first capping layer on the first color filter; and a second capping layer on the first wavelength conversion pattern, wherein the first microcavity is defined between the first capping layer and the second capping layer in combination with the remaining limitations called for in claim 3.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 3. Therefore, claim 3 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 4 and 5 are also allowed as they depend from an allowed base claim.
With respect to claim 6, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the color conversion substrate further comprises a second color filter on the base and in the second light transmitting region, the color conversion substrate further comprises a second wavelength conversion pattern in a second microcavity on the second color filter in combination with the remaining limitations called for in claim 6.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 6. Therefore, claim 6 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 7-12 are also allowed as they depend from an allowed base claim.
With respect to claim 13, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the first microcavity and the second microcavity each comprise a sealed side opposite to the open side in combination with the remaining limitations called for in claim 13.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 13. Therefore, claim 13 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 14 and 15 are also allowed as they depend from an allowed base claim.
With respect to claim 16, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the first microcavity and the second microcavity each comprise a sealed side opposite to the open side in combination with the remaining limitations called for in claim 16.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 16. Therefore, claim 16 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. 
With respect to claim 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a first capping layer and a second capping layer on the thin-film encapsulation layer, wherein the first color filter and the second color filter are on the second capping layer, and wherein the first microcavity and the second microcavity are defined between the first capping layer and the second capping layer in combination with the remaining limitations called for in claim 17.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 18-20 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        


/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829